Third District Court of Appeal
                                State of Florida

                             Opinion filed July 1, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D15-315
                            Lower Tribunal No. 14-112
                               ________________


                Boos Development Group, Inc., etc., et al.,
                                    Petitioners,

                                         vs.

              1500 Ocean Drive Condominium, etc., et al.,
                                   Respondents.


     On Petition for Writ of Certiorari to the Circuit Court for Miami-Dade
County, Michael A. Genden, Judge.

      Bercow Radell & Fernandez and Graham Penn, for petitioners.

     W. Tucker Gibbs, for respondent; Raul J. Aguila, City Attorney, City of
Miami Beach, and Eve A. Boutsis, Assistant City Attorney.


Before SUAREZ, C.J., and LAGOA and FERNANDEZ, JJ.

      SUAREZ, C.J.

      In this zoning matter, Petitioners Boos Development Group, Inc., and CVS

10346 FL, LLC, petition this Court for a second-tier writ of certiorari to quash an
order of the appellate division of the Eleventh Judicial Circuit granting

Respondents’ petition for certiorari relating to minor variances which were granted

in connection with the development of Petitioner’s property.

      Based on this Court’s narrow standard of review in a second tier certiorari

proceeding, we must deny the petition. A review of the record, petition, response,

and reply, and the opinion issued by the circuit court appellate division shows that

there was not a denial of due process and that the appellate division applied the

correct law. See Ivey v. Allstate Ins. Co., 774 So. 2d 679, 680 (Fla. 2000); Haines

City Cmty. Dev. v. Heggs, 658 So. 2d 523, 525 (Fla. 1995).




                                         2